DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Claims 1-6, filed June 30th 2020, which are pending in this application.	

Specification - Abstract
The abstract of the disclosure is objected to because of the following informalities:
Page 1 line 5 the sentence describes, “The protective headwear is adapted to worn even if the wearer is wearing another form of headwear”. For the purpose of examination, the examiner has interpreted the phrase as follows “The protective headwear is adapted to be worn even if the wearer is wearing another form of headwear”.   
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification - Detailed description of the invention
The disclosure is objected to because of the following informalities: 
Page 3 lines 24-25 “The protective headwear provides an elongated member that can selectively attached around the head of a wearer by way of an adjustable attachment point”.  For the purpose of examination, the examiner has interpreted the phrase as “The protective headwear provides an elongated member that can be selectively attached around the head of a wearer by way of an adjustable attachment point”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Engel-Wilson (US 7310829 B1).
	Regarding Claim 1 Engel-Wilson teaches a protective headwear with a draping material (body 20 shown in figure 2) for covering a neck and ears of a wearer (described in column 1 line 67 and column 2 line 1),  comprising: an elongated member (coextensively shaped straps 33 depicted in figures 2 and 3), the elongated member extending between a first connector and a second connector (straps 33 extending between end portions 34 having hook and loop fasteners 32B); said connectors removably attach to each other at one of a plurality of portions of the other connector (illustrated in figure 3), thereby defining an adjustable attachment point (discussed in column 4 lines 55-58 and shown in figure 3) ; and a draping material depending from a longitudinal portion of the elongated member (discussed in column 4 lines 18-20, and shown in figure 2).
	Engel-Wilson depicts the elongated member in a side-elevation view, as it would be warn, appearing to have a length-to-thickness ratio of at least three-to-one enabling it to wrap around the head of a wearer as depicted in figure 3 (see annotated figure below).
	Engel-Wilson does not expressly teach the elongated member having a length-to-thickness ratio of at least three-to-one.
	Engel-Wilson is analogous to applicants’ invention in the field of adjustable headwear providing a draping material.


    PNG
    media_image1.png
    392
    429
    media_image1.png
    Greyscale

	Engel-Wilson as modified does not expressly teach a distal end of the draping material is six or more inches from said longitudinal portion.
 	Engel-Wilson does appear to depict the distal end of the draping material is six or more inches from said longitudinal portion (figure 3 illustrates the neck guard in a folded position hanging at a distance approximate a person’s neck (see annotated figure above). As discussed in column 5 lines 5-7, body 20 of the neck guard can hang at a distance twice the length depicted while in the unfolded position illustrated in figures 2 and 5). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the draping material of Engel-Wilson at a length of six or 
	
	Regarding Claim 4 Engel-Wilson as modified teaches the protective headwear of claim 1, wherein the first connector and the second connector are hook and loop connectors, respectively (32B described in column 4 lines 55-48 shown in figures 2 and 3).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Engel-Wilson (US 7310829 B1) as applied to claim 1 above, and further in view of Monkhouse (US D381191 S).

	Regarding Claim 2 Engel-Wilson as modified teaches the protective headwear of claim 1.
	Engel-Wilson does not teach the draping material has a rounded triangular shape.
	Monkhouse teaches the draping material has a rounded triangular shape (depicted in figure 6, an alternative embodiment of the design illustrated in Figure 1 of Monkhouse).
	Monkhouse is analogous to applicant invention in the field of adjustable headwear providing a draping material. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rounded triangular shape of Monkhouse for the draping material of Engel-Wilson with the reasonable expectation that it would provide neck protection without being overly bulky in the shoulders area while still protecting the ears of a wearer from the sun. 
	
	Regarding Claim 6 Engel-Wilson teaches A method covering the ears and the neck of a wearer of headwear (column 1 lines 67 – column 2 line 1 of Engel-Wilson describes the neck guard accessories use .

Claims 3  is rejected under 35 U.S.C. 103 as being unpatentable over Engel-Wilson (US 7310829 B1) as applied to claim 1 above, and further in view of Manzo (US 20070011796 A1).
	Regarding Claim 3 Engel-Wilson as modified teaches the protective headwear of claim 1.
	Engel-Wilson does not teach the elongated member has a neoprene core wrapped within an outer material.
	Manzo teaches the elongated member (10) has a neoprene core (14 figure 1 described in paragraph [0013] of Manzo) wrapped within an outer material (12 described in paragraph [0012] of Manzo).
	Manzo is analogous to applicants’ invention in the field of partial head coverings.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the band of Manzo for the band of Engel-Wilson with the reasonable expectation that it would provide a comfortable feel and a degree of stretch to the elongated member with the perforated neoprene inner surface allowing perspiration to move away from the head of the wearer when and taught in paragraph [0016] of Manzo.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Engel-Wilson (US 7310829 B1) in view of Manzo (US 20070011796 A1, and further in view of) Monkhouse (US D381191 S).

	Regarding Claim 5 Engel-Wilson teaches a protective headwear for covering a neck and ears of a wearer (described in column 1 line 67 and column 2 line 1), comprising: an elongated member (coextensively shaped straps 33 depicted in figures 2 and 3), wherein the elongated member extends between a first connector and a second connector (straps 33 extending between end portions 34 having hook and loop fasteners 32B), said connectors removably attach to each other at one of a plurality of portions of the other connector (illustrated in figure 3), thereby defining an adjustable attachment point (discussed in column 4 lines 55-58 and shown in figure 3), wherein the first connector and the second connector are hook and loop connectors, respectively (32B described in column 4 lines 55-48).
	Engel-Wilson depicts the elongated member in a side-elevation view, as it would be warn, appearing to have a length-to-thickness ratio of at least three-to-one enabling it to wrap around the head of a wearer as depicted in figure 3.
	Engel-Wilson does not expressly teach an elongated member having a length-to-thickness ratio of at least three-to-one, wherein the elongated member has a neoprene core wrapped within an outer material; and a draping material having a rounded triangular shape depending from a longitudinal portion of the elongated member, wherein a distal end of the draping material is six or more inches from said longitudinal portion.
	Engel-Wilson is analogous to applicants’ invention in the field of adjustable headwear providing a draping material.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the elongated strap of Engel-Wilson at a length of at least three to one with the reasonable expectation that it would be able to wrap around and securable to the wearers having different sized heads, allowing the wearer to wear the protective cover with a hat or without a hat allowing the hair of a wearer to hang over the strap.

	Engel-Wilson does appear to depict the distal end of the draping material is six or more inches from said longitudinal portion (figure 3 illustrates the neck guard in a folded position hanging at a distance approximate a person’s neck (see annotated figure above). As discussed in column 5 lines 5-7, body 20 of the neck guard can hang at a distance twice the length depicted while in the unfolded position illustrated in figures 2 and 5).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the draping material of Engel-Wilson at a length of six or more inches from the longitudinal portion while in the folded position with the reasonable expectation that the draping material would hang six or more inches from the elongated band when in the unfolded configuration providing ample protection from sun on the neck, upper back and shoulders of a wearer.
	Engel-Wilson as modified does not teach the elongated member has a neoprene core wrapped within an outer material; and a draping material having a rounded triangular shape depending from a longitudinal portion of the elongated member.
	Manzo teaches the elongated member (10, figure 1) has a neoprene core (16, figure 1) wrapped within an outer material (12, figure 1, described in paragraph [0012] of Manzo).
	Manzo is analogous to applicants’ invention in the field of partial head coverings.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the band of Manzo for the band of Engel-Wilson with the reasonable expectation that it would provide a comfortable feel and a degree of stretch to the 
	Engel-Wilson as modified by Manzo does not expressly teach the draping material having a rounded triangular shape depending from a longitudinal portion of the elongated member, wherein a distal end of the draping material is six or more inches from said longitudinal portion.
	Monkhouse teaches the draping material has a rounded triangular shape depending from a longitudinal portion of the elongated member (depicted in figure 6, an alternative embodiment of the design, and illustrated in Figure 1).
	Monkhouse is analogous to applicant invention in the field of adjustable headwear providing a draping material. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rounded triangular shape body of Monkhouse for the draping material of Engel-Wilson with the reasonable expectation that it would provide protection in the neck and lower back area without being overly bulky in the shoulders area below the ears of a wearer. 
	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Collins” (US 20060212995 A1) discloses an adjustable headband and styling scarf; “Sutton” (US 20100011488 A1) discloses a headband, head covering and draping material about the neck of a wearer; “Heinz” (US 6247180 B1) discloses a neck and ear cover having a neoprene band;  and, “Shorts” (US 5161259 A) discloses a rounded protective garment for wearing around the head and neck. These references disclose features of the inventive concept of applicants invention; however, the most pertinent prior art has been applied in the rejections above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH D STEPHAN-GIERMEK/Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732